 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers, District No. 15, AFL-CIO and CarlNocera and Burroughs Corporation, Party to theContract. Case 22-CB-3385August 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on November 22, 1976, byCarl Nocera, an individual, herein called the Charg-ing Party, and duly served on International Associa-tion of Machinists and Aerospace Workers, DistrictNo. 15, AFL-CIO, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard by the Regional Director for Region 22, issueda complaint and notice of hearing on January 7,1977, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(l)(A)and (2) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.Respondent filed a Motion for Summary Judgmentand memorandum in support thereof on February18, 1977, requesting dismissal of the complaint. OnFebruary 25, 1977, the Regional Director issued an"Order Granting an Extension of Time for FilingAnswer and Postponing Hearing." On February 28,1977, Burroughs Corporation, herein called theEmployer, filed a statement of position in response toRespondent's motion arguing that a hearing shouldbe held on the numerous factual issues presentedherein. Thereafter, on March 2, 1977, the Boardissued an order transferring proceedings to the Boardand a Notice To Show Cause. On March 17, 1977,counsel for the General Counsel filed a Cross-The pertinent parts of the union-security agreement are set forth here:3.01 It shall be a condition of continued employment that allemployees of the Company covered by this Agreement who aremembers of the Union in good standing... shall remain members ingood standing ...It shall also be a condition of continuedemployment that all employees covered by this Agreement and hiredon or after its effective date, shall on or within ten (10) days after thethirtieth (30th) day following the beginning of such employment,become and remain members in good standing in the Union.3.02 For the purposes of this Article, to be a "member in goodstanding" is to tender to the Union the initiation and/or reinstatementfee uniformly required and the periodic dues uniformly required.3.03 No employee shall be terminated under this Article, however,unless:(a) The union first has notified him by registered letter of hisdelinquency on not tendering the initiation and/or reinstate-ment fee and/or periodic dues uniformly required and warning231 NLRB No. 103Motion for Summary Judgment and memorandumin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentA review of the entire record herein, including thepleadings, the motions, and the submissions of theparties, reveals that from March 17, 1975, theEmployer and Respondent were parties to a collec-tive-bargaining contract effective to March 18, 1977,which contained a valid union-security provision andprovided for arbitration.' On July 10, 1975, Respon-dent requested that the Employer discharge certainemployees, including the Charging Party, for failureto pay May and June 1975 dues pursuant to theunion-security provision. The Employer refusedRespondent's request, citing Respondent's failure tocomply with the notice provision of the union-security clause. The Charging Party tendered hisdues on July 21, 1975, but Respondent rejected it.Thereafter, on July 23, 1975, Respondent filed fourgrievances emanating from the Employer's refusal tocomply with Respondent's discharge demand andagain requesting the terminations. The dispute wassubmitted to arbitration in accord with the provi-sions of the collective-bargaining contract. On June1, 1976, Respondent's authority to maintain a union-security clause was withdrawn in Case 22-UD-146.Thereafter, on June 3, 1976, the arbitrator issued aninterim award of arbitrator which denied Respon-dent's grievances,2but did not determine the respon-sibilities of the individual employees, including theCharging Party, with respect to the payment of backdues. The Employer and Respondent settled the duesobligation by letter agreement dated August 27,1976, in which they agreed that (1) certain employ-him that unless such fee and/or dues are tendered within seven(7) days of his receipt of such notice that he will be reported tothe Company for termination from employment; and3.04 Any dispute concerning whether an employee is a member ingood standing shall be subject to the Grievance Procedure. includingArbitration.2 In his interim award, the arbitrator found that Respondent, in askingthe Charging Party for payment of May and June 1975 dues, had notcomplied with the notice provisions set forth in sec. 3.03(a) of the union-security clause and that the Charging Party subsequently did make tender ofhis dues on July 21, 1975, upon learning that a notice had been mailed tohim which he had not received. On July 25, 1975, Respondent rejected thistender and advised the Charging Party that his membership had beencanceled and his termination had been requested. A subsequent tender of 4months' dues on August 12 was also rejected and the Charging Party wasagain advised that his membership had been canceled.602 AEROSPACE WORKERS, DISTRICT NO. 15ees, including the Charging Party, owed back duesfor the period of May 1975 to May 1976, while theunion-security provision was in effect, and that (2)said employees would be discharged if they failed topay said dues within 60 days after notice of the exactamount of dues owed. Respondent notified theCharging Party by certified letter, dated November17, 1976, of this settlement agreement and hisobligations thereunder and advised that, if there wasnoncompliance, the Employer would be advised andthe Charging Party would be terminated. On Novem-ber 22, 1976, the Charging Party, who has notcomplied with the terms of the settlement agreementand who remains employed by the Employer, filedthe instant charge.The complaint issued herein alleges, in substance,that since August 27, 1976, Respondent has violatedSection 8(b)(2) of the Act by causing or attempting tocause the Employer to discriminate against theCharging Party on grounds other than his failure totender periodic dues and initiation fees uniformlyrequired as a condition of employment under theunion-security agreement, and that since November17, 1976, Respondent has violated Section 8(b)(lX)(A)of the Act by threatening the Charging Party withdischarge from employment for failure to tenderback dues (1) despite the absence of a valid union-security agreement and (2) notwithstanding thatmembership in Respondent had been denied orterminated on grounds other than his failure totender the periodic dues uniformly required as acondition of employment during the period betweenMay 1975 and May 1976.Respondent's Motion for Summary Judgmentrequests dismissal of the complaint on the groundsthat the arbitrator's interim award and letter agree-ment of August 27, 1976, between the Employer andRespondent resolved and settled the dispute involv-ing the Charging Party and that Respondent'srequest that the Employer discharge the ChargingParty for failure to pay dues was consistent withBoard precedent.In his Cross-Motion for Summary Judgmentcounsel for the General Counsel contends thatRespondent violated the Act by conditioning theCharging Party's continued employment on thepayment of union dues after its authority to do sohad been revoked and after it rejected the ChargingParty's tender of dues. We find no merit inRespondent's contention that the award and subse-:' The arbitration award did not deal with the specific allegations of thecomplaint herein. and, as we have relied on the uncontroverted factsdetermined by the arbitrator, we find that neither the arbitrator's award northe settlement agreement resolved the issues raised by the complaint.Further, we find that there are no litigable issues warranting a hearing andwe therefore deny the Employer's request.quent letter agreement resolved the issues herein3and we agree with the General Counsel's position.It has long been established "that the proviso toSection 8(aX3) sets up a provable defense to conductoutlawed by 8(b)(2) of the Act, only in the limitedsituation where a union can show the existence of apermissible union-security contract in effect at themoment the attempted or actual discharge action istaken." Marlin Rockwell Corporation, 114 NLRB 553,556, fn. 6 (1955). See also Haffenreffer & Co., Inc.,104 NLRB 206, fn. 2 (1953). Here Respondent hadbeen deauthorized on June 1, 1976. The letteragreement of August 27, 1976, between the Employerand Respondent providing for the termination ofemployees, including the Charging Party, if theyfailed to pay the dues owing between May 1975 andMay 1976, constitutes an attempt to cause theEmployer to discharge the Charging Party for hisfailure to pay back dues at a time when no union-security provision was in effect and this violatesSection 8(b)(2) of the Act. In addition, and afortiori,Respondent's letter of November 17, 1976, also at atime when no valid union-security provision was ineffect, threatening the Charging Party with dischargefor failure to comply with the settlement between theEmployer and Respondent, constitutes an indepen-dent violation of Section 8(b)(1)(A) of the Act.4Accordingly, the Board hereby denies Respon-dent's Motion for Summary Judgment and grants theGeneral Counsel's Cross-Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe Employer is a Michigan corporation with itsprincipal office and place of business at BurroughsPlaza, Detroit, Michigan, and various other plants inthe State of New Jersey, including the plant involvedherein at 300 South Randolphville Road, Piscataway,New Jersey, herein called the Piscataway plant.Burroughs is engaged at said plant in the manufac-ture, sale, and service of business machines, dataprocessing equipment, and related electronic prod-ucts. In the course and conduct of its businessoperations during the preceding 12 months, arepresentative period, Burroughs caused to be manu-factured, sold, and distributed at said Piscatawayplant products valued in excess of $50,000, of whichI The cases cited by Respondent are either distinguishable on the factsand the law from the situation herein, or support the General Counsel'sposition. In view of our determination herein, we find it unnecessary toconsider the General Counsel's alternative theory of liability.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts valued in excess of $50,000 were shippedfrom said Piscataway plant in interstate commercedirectly to States of the United States other than theState of New Jersey.Burroughs is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists and Aero-space Workers, District No. 15, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. Violations of Section 8(b)(2)Commencing on or about August 27, 1976, and atall times thereafter, Respondent encouraged mem-bership in it by attempting to cause, and continuingto attempt to cause, the Employer to discharge theCharging Party for failure to tender back dues for theperiod of time from May 1975 through May 1976,notwithstanding that at the time no valid union-security agreement existed between the Employerand Respondent which required membership inRespondent as a condition of employment, inviolation of Section 8(a)(3), thereby violating Section8(b)(2) of the Act.B. Violations of Section 8(b)(l)(A)Commencing on or about November 17, 1976,Respondent has threatened the Charging Party withdischarge from employment for failure to tenderback dues for the period of time from May 1975through May 1976, notwithstanding that at the timeno valid union-security agreement existed betweenthe Employer and Respondent which requiredmembership in Respondent as a condition ofemployment, thereby restraining or coercing theCharging Party in the exercise of his Section 7 rightsin violation of Section 8(b)(1)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the Employ-er's operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct. We shall order that Respondent cease and desistfrom encouraging membership in it by causing orattempting to cause, and threatening to cause, theEmployer to discharge the Charging Party for failureto tender back dues for the period of time from May1975 through May 1976, notwithstanding that at thetime no valid union-security agreement existedbetween the Employer and Respondent whichrequired membership in Respondent as a conditionof employment, or by discriminating against employ-ees in any other manner in respect to the hire andtenure of employment, or any term or condition ofemployment, except to the extent that such right maybe affected by an agreement requiring membershipin a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act.Further, in order to fully rectify the unfair laborpractices herein found, Respondent shall be orderedto perform the following affirmative acts:(1) Send a letter to the Employer advising that it nolonger seeks to apply or to enforce the August 27,1976, settlement agreement with respect to theCharging Party and other employees similarlysituated; (2) send a letter to the Charging Partywithdrawing its November 17, 1976, threat andinforming him that it has advised the Employer thatit is not seeking enforcement of the August 27, 1976,settlement agreement with respect to the ChargingParty and other employees similarly situated; and (3)post notices where notices to its members arecustomarily posted, including (but not limited to) thebulletin boards at the Employer's plant where noticesto its members are customarily posted, in the formattached to this Decision marked "Appendix."Upon the foregoing findings of fact and upon theentire record in this case, we make the following:CONCLUSIONS OF LAW1. Burroughs Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Association of Machinists andAerospace Workers, District No. 15, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. By its August 27, 1976, agreement with theEmployer for the Charging Party's discharge unlesshe paid back dues at a time when no valid union-security agreement was in effect, Respondent at-tempted to cause the Employer to discriminate604 AEROSPACE WORKERS, DISTRICT NO. 15against the Charging Party in violation of Section8(a)(3), thereby violating Section 8(b)(2) of the Act.4. By its letter to the Charging Party datedNovember 17, 1976, threatening to cause the Em-ployer to discharge the Charging Party for failure topay back dues at a time when no valid union-securityagreement was in effect, Respondent has restrainedand coerced the Charging Party in the exercise ofrights under Section 7 of the Act and therebyviolated Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Association of Machinists and Aero-space Workers, District No. 15, AFL-CIO, theirofficers, agents, and representatives, shall:1. Cease and desist from:(a) Encouraging membership in it by causing orattempting to cause Burroughs Corporation todischarge Carl Nocera, or any other employee, forfailure to pay back dues at a time when no validunion-security agreement was in effect.(b) In any other manner discriminating againstemployees in respect to the hire and tenure ofemployment, or any term or condition of employ-ment, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.(c) Restraining or coercing Carl Nocera, or anyother employee, by threatening to cause BurroughsCorporation to discharge him for failure to pay backdues at a time when no valid union-securityagreement was in effect.(d) In any other manner restraining or coercingemployees in the exercise of their rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Send a letter to the Burroughs Corporationadvising that it no longer seeks to apply or to enforcethe August 27, 1976, settlement agreement withrespect to Carl Nocera and other employees similarlysituated.(b) Send a letter to Carl Nocera withdrawing itsNovember 17, 1976, threat and informing him that ithas advised the Burroughs Corporation that it is notseeking enforcement of the August 27, 1976, settle-ment agreement with respect to him and otheremployees similarly situated.(c) Post in their offices and meeting halls and atcompany bulletin boards copies of the attachednotice marked "Appendix."sCopies of said notice,on forms provided by the Regional Director forRegion 22, after being duly signed by the authorizedrepresentatives of Respondent, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to members are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage membership in ourUnion by causing or attempting to cause Bur-roughs Corporation to discharge Carl Nocera, orany other employee, for failure to pay back duesat a time when there was no valid union-securityagreement in effect.WE WILL NOT in any other manner discriminateagainst employees in respect to the hire andtenure of employment, or any term or conditionof employment, except to the extent that suchright may be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment, as authorized by Section8(a)(3) of the Act.WE WILL NOT restrain or coerce Carl Nocera, orany other employee, by threatening to causeBurroughs Corporation to discharge him forfailure to pay back dues at a time when no validunion-security agreement is in effect.WE WILL NOT in any other manner restrain orcoerce employees of Burroughs Corporation inthe exercise of the rights guaranteed them inSection 7 of the Act.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL advise the Burroughs Corporation byletter that we no longer seek to apply or toenforce the August 27, 1976, settlement agree-ment with respect to Carl Nocera and otheremployees similarly situated.WE WILL send a letter to Carl Nocera with-drawing our threat of November 17, 1976, andinforming him that we have advised the Bur-roughs Corporation as set forth above.INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,DISTRICT No. 15, AFL-CIO606